 590DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Coca-Cola Bottling Company of San Mateo andMusic,Amusement&Vending Machine OperatorsDivision,Local No. 856, International Brotherhoodof Teamsters,Chauffeurs,Warehousemen & Help-ers of America.Case 20-CA-5827February 19, 1971DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND JENKINSOn October 19, 1970, Trial Examiner Stanley Gil-bert issued his Decision in the above-entitled proceed-ing, finding that the Respondent had engaged in andwas engaging in certain unfair labor practices withinthe meaning of the National Labor Relations Act, asamended, and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief. TheGeneral Counsel filed limited exceptions to the TrialExaminer's Decision and an answering brief support-ing the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that no preju-dicial error was committed. The rulings are herebyaffirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adoptsas itsOrder the RecommendedOrder of the Trial Examirier as modified below andhereby orders that the Respondent, the Coca-ColaBottling Company of San Mateo, Burlingame, Cali-fornia, its officers, agents successors, and assigns,shall take the action set forth in the Trial Examiner'sRecommended Order, as so modified.1.Delete paragraph 1(g) of the Trial Examiner'sRecommended Order and substitute, therefore, thefollowing new paragraph:"(g) In any other manner interfering with, re-straining, or coercing employees in the exercise oftheir rights of self-organization, to form, join, or assistthe Union, or any other labor organization, to bargaincollectively through representatives of their ownchoosing, to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid orprotection, or to refrain from engaging in any or allsuch activities."2. In footnote 21 of the Trial Examiner's Decision,substitute "20" for "10" days.3.Delete the seventh paragraph of the notice andsubstitute the following:WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights of self-organization, or toform, join, or assist the Union, or any other labororganization, to bargain collectively through rep-resentatives of their own choosing, to engage inconcerted activities for the purpose collectivebargaining or other mutual aid or protection, orto refrain from engaging in any or all such activi-ties.1Respondent has excepted to certain credibility resolutions made by theTrial Examiner.It is the Board's establishedpolicynot to overrule a TrialExaminer's resolutions as to credibility unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Such a conclusionis not warranted here.StandardDry WallProducts, Inc.,91 NLRB 544, enfd.188 F.2d362 (C.A. 3).2As we findthatthe unfair labor practices committed by the Respondentare of such a character and intensity as to reflect a predisposition by theRespondent to thwartby anymeans the employees' efforts to engage inlegitimate concerted activities for the purpose of self-organization or othermutual aid or protection,we shall issue a broad cease-and-desist order.JohnP.Krystyniakd/b/a/ Red & WhiteSuperMarkets,172 NLRB No. 210, enfd,415 F.2d 125 (C.A. 3).TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASESTANLEY GILBERT, Trial Examiner:Based upon a chargefiled November 6, 1969, by Music, Amusement & VendingMachine Operators Division, Local No.856, InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen &Helpers of America, hereinafter referred to as the Union,the complaintherein was issued onJanuary 8, 1970. Saidcharge wassubsequently amended on March 9, May 20, andJune 25, 1970, by the Union,and an amendment to thecomplaint was received in the recordat the commencementof the hearing.The complaint,as amended,alleges thatThe Coca-ColaBottling Company of San Mateo, hereinafter referred to asthe Company or the Respondent,engaged inconduct viola-tive of Section 8(a)(1), (3) and (5) of the Act. Respondent,by its answer, denies that it committed the unfair laborpractices alleged in the complaint.Pursuant to noticea hearingwas held inSan Francisco,California, on Juty 7 and 8, 1970, before me. Appearanceswere entered on behalf of the General Counsel and Res on-dent, but no appearance was entered on behalf ofp theCharging Party. Briefs were received from the GeneralCounsel and the Respondent within thetime designatedtherefor.Upon the entire record in this procegding and my obser-vation of the witnesses as they testified, I make the follow-ing:188 NLRB No. 91 THE COCA-COLA BOTTLING COMPANY591FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent, a Delaware corporation with a place of bus-iness in Burlingame,California, is engaged in the manufac-ture and wholesale distribution of soft drink beverages.During the year preceding the issuance of the complaint,Respondent, in the course and conduct of its business o er-ations,purchased and received at its Burlingame plant,goods andservicesvaluedin excessof $50,006 from firmslocated outside the State of California.As is admitted by the Respondent,it is,and at all timesmaterial herein has been, an employer engaged in com-merce andin operations affecting commerce within themeaning of Section 2(6) and (7) of the Act.11THE LABOR ORGANIZATION INVOLVEDAs is admittedby theRespondent, the Unionis a labororganization within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.The Bargaining Unit Involved Hereinand the Request to BargainAs is admitted by Respondent, all of its office clericalempployyees employed at its Burlingame, California, location,excluding the confidential secretary,salesmen,guards andsupervisors as defined in the Act, constitute a unit appropri-ate for the purposes of collective bargaining within themeaningof Section 9(b) of the Act.It is stipulated by the parties-that there were four employ-ees inthe above-described bargaining unit during the timematerialherein and that they were as follows: BettyIntersi-mone,Florence Calise, PamelaMarquard, and CherylPrine.It is allegedthat at all timessinceOctober 14, 1969, theUnion has represented a majority of the employees in theabove-described unit. The record discloses that on October13, Prine signed a union authorization card and handed ittoWilliam Dykstra,'business agentof the Union. Also onOctober 13, Marquard signeda unionauthorization cardand mailedit to Dykstra. On October 14, Calise signed aunion authorization card and handed it to Dykstra. Thereis nodispute that the cards were signed by said employeesfor the purpose of having the Union represent them as theircollective-bargaining representative. Therefore, it is con-cluded that as of October 14, 1969, the Union did representa majority of the employees in the above-described bargain-ing unit.The circumstances in which the cards were signed and therequest for recognition and bargaining was made are setforth hereinbelow. Said findings of fact are based uponuncontradicted and credited testimony.On October 13, Dykstra visited the office of Respondentand asked to speak to Harry Sheldon, vice president of theCompany, apparently with regard to Respondent's driverscrossing apicket linemaintained by the Union at amotel.2Dykstra was advised that Sheldon was not in and hethen inquired of the girls in the office whether they wereiAlthough throughout the transcript his name appears as Dystra, it ap-pears that the correct spelling is as indicated2It appears that the Union did not at that time represent any of theemployees of Respondent,but that the picket line was with respect to a labordispute with another employer."interested in joining the union." Rene Muselman, secre-tary to Paul Bacon, indicated that she was not interested,3but Prine indicated that she was and walked over to talk toDykstra.Marquard also indicated that she was interestedand joined Prine and Dykstra in a discussion of the wagesset forth in the Union's collective-bargaining agreement. Atthat time, Prine filled out and signed her union authoriza-tion card and gave it to Dykstra. Marquard accepted anauthorization card but did not fill it out at the time.After Dykstra left, Prine and Marquard discussed advan-tages of union membership and then Marquard filled outher card, signed it, and mailed it to Dykstra. After doing so,Marquard called Dykstra and arranged a meeting the nextday at a coffeeshopin Burlingame.Marquard then talkedto Calise and told her about the meeting arranged withDykstra.At noon, on October 14, Prine, Marquard, and Calise metwith Dykstra and talked about the benefits that could beobtained under the union contract, and made comparisonsas to what Respondent was giving them at that time. At thatmeeting, Calise filled out an authorization card, signed it,and delivered it to Dykstra. Dykstra then told them thatsince the Union represented a majority of the office employ-ees, the Union would send Respondent a letter requestingthat the Compan bargain with it.On that same date, October 14, the Union sent a letter tothe Company, stating that it represented the office employ-ees of the Company, and asked for a meeting "for the pur-pose of recognition and collective bargaining." Bacon, whowas out of town at the time the letter was received, testifiedthat he talked to his office on October 18 and was informedof the receipt of the Union's letter. He gave instructions thathis secretary write a letter stating that he was out of the cityand would respond when he returned. A letter accomplish-ing the purpose of his instructions was sent to the Uniondated October 20, 1969.4 The conduct of the Respondentwhich the General Counsel contends constituted the variousunfair labor practices alleged in the complaint commencedon October 22, with the interrogation by Bacon of severalemployees. Although there is some conflict in the record asto whether this interrogation took place on October 21 or22,5 the disparity in the dates is of no material significance,and, since in Respondent's brief the date of October 22 isaccepted, it is found that the interrogation did occur on saiddate.B.The Interrogation on October 22There is no dispute that Paul Bacon, president and "own-er" of the Respondent, interrogated several of the employ-ees in the bargaining unit on or about October 22, 1969.Marquard and Bacon testified to the incident and, whilethere are some variances in their testimony, it is clear there-from that Bacon did question the said employees as to theiradherence to the Union. Respondent contends, however,that Bacon's questioning them was not unlawful because"there were no threats of reprisal or promises of benefitmade to the employees, merely an inquiry to determine ifthe employees in fact wanted a union."Bacon (carrying the letter from the Union requesting rec-ognition) came into the office where the employees worked3It appears to be concededby the partiesthat it would not be appropriateto include her in the above-described bargaining unitThe Union's letter was addressed to Sheldon, and the Company's re-sponse was that Sheldon was out of town and would contact the Union uponhis return.The letter was signed by Muselman as secretary to Sheldon.3Bacon testified that it occurred on October 21, and Marquard that itoccurred on October 22 592DECISIONSOF NATIONALLABOR RELATIONS BOARDand spoke to the four girls who were present at the time,I said we had.Muselman,Calise,Marquard,and Prine.Bacon's testimonyas to what occurred is as follows:A. I told themthat I had received this notice request-ing that I bargain with the union and I wanted to knowwhether or not the union represented the majority ofour employees,and I asked Mrs. Cause if she hadsigned a card,and she said yes; and I say"Why?" Andshe gave a hesitating answer,and then indicated thatshe was uncertain as to whether or not she wanted tobe a member of the union.And thenI asked Mrs. Marquard if she had signedthe card,and she saidyes; and thenI asked Miss Prineand she said yes.*A. I asked why and I believe Mrs. Marquard statedthat she felt that they would get more benefits in theway of wages and later, after-which I believe she stat-ed-she brought up the question of insurance.I believe Miss Prme confirmed the same thing, thatshe would benefit by joining the union because of thewages and insurance.THE WITNESS I believe that I said to Mrs. Calise whenI received her answer, "Well, where is your loyalty ordon't you have loyalty to the company?"Marquard testified as follows:A. Mr. Bacon came out of his office, he was holdinga letter.He began to read the beginning of the letterstating that the union had been given authorization byus to represent us and he asked if it was true.Q. Did anyoneanswer?A. He looked towardRene, and Rene said somethinglike "I don't know," or "it doesn't apply to me." Andthen he turned to-Q. Is that Rene Muselman?A. Rene Muselman, yes.And then he turned to Flo, and I don't believe sheanswered, and toward me, and I said, "yes," and Che-ryl said "yes," and then he asked why.And I believe Flo said it was because of the union,the benefits, the insurance policy and that our policythat we had then was not adequate, or that we didn'tfeel it was adequate.That there was a page in the union booklet that saidwe only got $14 a da in the hospital, or in our booklet,our insurance booklet.And he asked then if we signed anything and heasked Flo, and she said, "I don't know."And then he asked me if I signed anything, and I said"yes," and I said, "Don't you remember, Flo, the cardswe filled out?"And then he asked Cheryl, and she said, yes.*THE WITNESS Mr. Bacon asked us if we didn't feel anyloyalty to our company. There was no response to that.And then-he asked if we had signed anything first.Well, I already said that, didn't I?-He asked Flo andthen myself, and then Cheryl. We all said we had, or***THE WITNESS He asked if this is what we wanted, tobe represented by the union, and Flo said,"I'm withthe girls."Q. (By Mr. Smullin)Did he ask her before he askedyou?A. Yes.Q. And did he ask anyone else besides the two ofyou?A. He asked the three of us, myself;and Cheryl andFlo.Q. And what was your answer?Did you answer?A. Yes.I said yes. And so did Cheryl.The only material difference in their testimony is whetheror not,as Bacon testified,Calise "indicated that she wasuncertain as to whether or not she wanted to be a memberof the union."In view of Bacon's own testimony that heaccused her of a lack of loyalty to the Company, it is con-cluded that rather than indicating uncertainty with respectto her adherence to the Union, she stated,asMarquardtestified, that she was"with the girls[Prine and Marquard]"in their desire to be represented by the Union.While Bacon's questioning of the girls did constitute anattempt to poll them as to their desire for union representa-tion and was not accompanied by threats of reprisals orpromises of benefits,nevertheless certain of the safeguardsrequired in polling as set forth inStruksnes Construction Co.,165 NLRB 1062, 1063,were not observed.bNot only wereat least two of the safeguards(assurances against reprisaland secret ballot)not observed but also Bacon demon-strated his antiunion animus 7 by accusing Calise of a lackof loyalty to the Company.Consequently,it is concludedthat, in the circumstances, Bacon s interro ation of thethree employees was violative of Section 8(a)(1) of the Act.It is noted that in its brief Respondent contends "thatMrs. Muselman was apparently opposed to union organiza-tion so it appears that on October 22 there was no majoritystatus."On the contrary,not only is Mrs. Muselman's oppo-sition to the Union irrelevant, since she is admittedly out-side the bargaining unit,but also it appears that as the resultof his polling of the employees on October 22, Bacon wasmade aware of the fact that Prine, Marquard,and Causewanted union representation.Thus,as of that date Respon-dent had evidence of the fact that the Union represented amojority of the employees in the unit,even if it believedMuselman to be within the unit sought by the Union.C.Respondent's Conduct on October 24It is alleged in the complaint that Respondent violatedSection 8(a)(1) of the Act by the following conduct:1.On or about October 24, 1969, Respondent, by Bacon,6In said case,the Board stated:Absentunusual circumstances,the polling of employees by an em-ployerwill be violative of Section 8(axl) of the Act unless the followingsafeguards are observed: (a) the purpose of the poll is to determine thetruth of a union's claim of majority, (2) this purpose is communicatedto the employees, (3) assurances against reprisal are given, (4) the em-ployees are polled by secret ballot,and (5)the employer has not engagedin unfair labor practices or otherwise created a coercive atmosphere.7Respondent's antiunion animuswas clearlydemonstrated2 days later(October 24)in meetings Respondent held with the employees,as set forthhereinbelow.Also on October 24,as found hereinbelow,Respondent didengage in conduct constituting unfair labor practices THE COCA-COLA BOTTLING COMPANYatRespondent's premises,promised employees increasedfringe benefits to induce them to abandon their support ofthe Union.2.On or about October 24, 1969, Respondent, by Bacon,atRespondent's premises, promised employees increasedwages to induce them to abandon their support of the Un-ion.3. On or about October 24, 1969, Respondent, by Bacon,at Respondent's premises, told employees they would not beable to find other employment if they selected the Union astheir collective-bargaining representative.4.On or about October 24, 1969, Respondent, by Bacon,at Respondent's premises, conducted a poll of employees,to induce them to abandon their support of the Union.The testimony with respect to the events on October 24is set forth hereinbelow prior to a consideration of any ofthe aforesaid allegations, since said allegations must be con-sidered in the context of all that occurred on that day, aswell asin the light of prior and subsequent events.On Friday, October 24, the office employees were calledinto a meeting with Bacon and two other officers of Respon-dent.On that occasion all of the office employees werepresent (Muselman and the four above-mentioned membersof the bargaining unit).8 The meeting started at approxi-mately 3 p.m., and for a half hour or 45 minutes there wasa discussion of office procedures. At the conclusion of thediscussion of such matters, Bacon stated that he would liketo discuss with them the matter of their oining the Unionand the reasons that he "felt" that they did not need a union.Marquard and Bacon were the two principal witnesses 9who testified as to what occurred at the meetings 10 on Octo-ber 24. Although he did not testify to all of the matterscontained in Marquard's testimony, Bacon's testimony doesnot materially contradict that of Marquard except with re-spect to what he said about raises and his appraisal ofCalise's adherence to the Union.Bacon spoke to the employees about a new insurancepolicy.Marquard's testimony with respect thereto is as fol-lows:He had an insurance policy, he said it was fromCoca-Cola, Atlanta, that they had been reviewing, andconsidering putting into effect.He talked about part of the insurance benefits thatthis new policy would provide. He mentioned a 100percent major medical and prescriptions; it was $1 de-ductible on prescriptions.There was a dental program, and there was also aretirement program.Bacon's testimony as to what he said to them regardinginsurance is as follows:I recalled that at a prior staff meeting we had dis-cussed upgrading our insurance policy, which it hasbeen, and explained that the reason for this was be-cause it had been our practice to increase the insurancebenefits of nonunion employees every time that therewas an increase in the benefits to union employees, andthat the matter was being looked into at the time.) )$ Intersimone who had not been present on October 22 was present onOctober 249 Prine was called as a witness on rebuttal and she testified only withresgect to a segment of the events on October 24The plural is used inasmuch as the meeting was interrupted to permitthe employees to engage in a discussion among themselves and were thenrecalled tomeet againwith Bacon after said interlude11There was a further reference to insurance at the second meeting onOctober 24 and considerable testimony with respect to Respondent's effortsto upgrade insurance and the subsequent conduct of Respondent which ledto the granting of insurance benefits to the employees These matters are593Marquard further testified as follows:THE WITNESS After we talked about theinsuranceprogram Mr. Bacon gaveus some reasonsthat he feltwe might not want a union. He said that he didn't knowhow much our initiation fee was, but the men at Auto-matic Catering had to pay $100. He said-at that timeCheryl Prine and myself told him we only had to pay$10-then he said that we would have to go to unionmeetings, and if we didn't go we would be fined, andalso that they were in San Francisco and not a very niceplace for young ladies to go.He said that he wasn't familiar with any business inthe area that were union and that if we ever left thereand went to work someplace else afterwe went union,we might find it difficult to find employment, becauseno nonunion house would want to hireus becausewherever we went the union would find us and followus.I remember Betty Intersimone said that she wasn'tinterested in joining the union, her husband has hisown business and it was very difficult and that theywere against unions, and Flo Calise said that if theyhad an insurance policy like that she wouldn't havejoined the union-with the good benefits that this policyhad.A.... Rene suggested that we discuss somethingabout wages, because she felt that we might have beenmisled by our union representative, that we seemed tothink we would be making a great deal more moneywith the union.At this time, Mr. Bacon said that he had gone backinto the records and had looked up to see how frequentraises had been for, and that-that there had been auto-matic raises every six months for all of the office em-ployees he'd had before and that he felt that this wasvery fair, and Mr. Belway said that he had talked to theCalifornia EmploymentBureau,and they led him tobelieve that he was paying a very fair wage for what wewere doing in the office.Bacon's testimony substantially corroborates much of theabove-quoted testimony of Marquard. He testified as fol-lows:I told them that I felt that the initiation fee would bea financial burden, citing that the fee charged the mem-bers of our Automatic Catering Company's drivingteam was $100.1 also stated that f didn't-know what theinitiation fee would be for you, I stated that therewould be monthly dues to pay.I stated that there would be union meetings to attendand that it has been the practice of the unions to finemembers for not attending certain meetings.I told them that since offices in the Peninsula areawere not generally unionized, I felt that it would be, inmy opinion, a handicap to them if they sought a jobelsewhere in a nonunion office.ssssA. Mrs. Muselman brought up the question of wages,I believe, and I recited the policy of the company, orrather I might call it the practice of the company.discussed herembelow in resolving the issue of whether or not Respondentdid, on October 24, violate 8(a)(1) of the Act by a promise of insurancebenefits 594DECISIONSOF NATIONALLABOR RELATIONS BOARDQ. What did you say?A. I said that the practice of the company is to reviewabout each six months,at the end of each six monthsperiod,the work of the employees in the office, and ifthey merit increase in pay wed give them an increasem I said that because of the union request that webar ain that I could not give a pay increase at this timefor tear that I would be accused of bribing employees.Q. Did you say that raises were automatic every sixmonths?A. No.Q. Are they automatic every six months?A. No, sir.Idid say this,I recall,to support thestatement of practice,that we had looked in the recordsand here was a frequency of raises for former employ-ees and there were three or four employees recordsmentioned at that time.Bacon then requested that they vote as to whether or notthey wanted the Union.Marquard's testimony with respectthereto is as follows:Then Mr. Bacon told us that we could still votewhether to join the union or not,and that he had agentleman,a Mr. Weinstein,to supervise the voting ofthe balloting,and that he was an unbiased vote-counterand asked us if we would like to vote again.At that point, Cheryl and I protested. We felt that weshould have an opportunity to discuss it with out [our]union representatives.We also felt that we had-I have not had an opportu-nity to discuss it with the union representatives andwhat they had to offer and really couldn't give a fairvote.Mr. Bacon insisted,or asked us again if we wouldplease vote,and he said that he had to respond to aletter from the union within 10 days,and this was the10th day.I believe Cheryl said that she didn't think it was fairthat we would have to vote then and Mr.Bacon said,"Do you think it was fair for you to join the union whilewe were out of town?"And I said that-I asked him if he felt that becausehe felt we were unfair with him that it entitled him tobe unfair with us.Then they decided that they would let us talk for afew minutes and discuss it between the four of us.Q. Who do you mean by that?A. Mr. Bacon,and Mr.Sheldon and Mr. Belway.Mr. Bacon mostly,said we could talk about it, and theyleft us alone in the office,inMr.Bacon's office.Bacon's testimony with regard to the request that theytake a vote is as follows:A. I stated that I would like to conduct a poll, haveMr.Weinstein do it on that day, and in answer to"couldn't it be put over until Monday," I stated that theunion expected an answer from us and indicated intheir letter dated the 14th of the month that our demur-rage would be significant that we were not willing tobargain,to them they would feel this would be signifi-cant that we will not be willing to bargain with them,and I didn't feel that I should place our company injeopardy to such a charge,and that we would go aheadand have the poll, and they could vote either way theywanted to,and then again,at least a half dozen timesduring the meeting,and on the subject of the votingand it was their right to vote, that therewould be noreprisals regardless of how they voted,and that thevoting would be by secret ballot and they could answerin any, way they wanted to. If they chose the union,fine;if they didn't that was fine.Q. And was there any conversation the subject ofwhich what the poll was for?A. Thepoll, yes.Every time we discussed-Imean frequently-I said Idon't believe that the union represents a majority, andat the meeting Mrs. Calise stated that she was not infavor of the union and this was before the voting, andshe had stated it several times.Mrs. Intersimone did the same thing,and only Che-ryl andPam indicated through their statements andremarks that they were in favor of joining the union.And I told them that they could vote any way theywanted to,and they needn t be afraid of any reprisals.In his testimony Bacon made no mention of the interludein which the employees were given an opportunity to talkamong themselves.According to Marquard's testimonywhich is credited the employees were given an opportunityto hold a private discussion.Marquard's testimony which iscredited as to what occurred during this interlude and there-after is as follows:THE WITNESSCheryl triedto call the union and talkedtoMr.Dystra[Dykstra] to tell him what was happen-mg, and there was no answer at the union.Then we talked among the four of us.I told Betty[Intersimone] that I felt that even if she didn'twant togo to the union,she should at least hear the other sidebefore we made a valid-a vote.Flo [Calise] said that we didn't need the union if wehad a policy like we were going to get.That was themajor-we talked about in general this sort of thing, butwe decided that we wouldn't take a vote.We wouldwait until Monday.It was already 5:00 o'clock,or closeto it,and we felt that they couldn'teven contact theunion with an answer to the letter,so we started toleave the office and-and I was at my desk and Mr.Bacon asked us if we wouldn't please come back intohis office.So we went back into his office and he told us that-oh, excuse me. I remember during that-I don't remem-ber if it was the first part when Mr. Bacon was in orthe latter part when they came back in after they leftus alone,that Flo asked him when this insurance policythey had discussed would go into effect,and Mr. Baconsaid that it would probably go into effect after it hadbeen approved.Later on Betty asked again when it would go intoeffect,and Mr.Bacon said in about 6 to 8 weeks, andthen he turned to Mr. Belway and asked him what hethought,and Mr.Belway said yes, he felt 6 to 8 weeks.Q. (By Mr.Smullin) Now, was this before or afterMr. Sheldon and Mr.Bacon and Mr. Belway and ReneMuselman left the room?A. I don't remember whether it was before or afterthey were in the room when this was talked about,but-I don't remember whether it was before they leftus alone or not.Q.Was this in connection with Mr. Bacon's discus-sion of the insurancepolicy?A. Yes,itwas. I believe it took place,now that I thinkabout it,one of the questions-Flo's question may havebeen asked before we went to be alone,or they left theoffice,but I'm quite sure that Betty's question cameafterwards because I told Betty that we didn't evenknow if this new insurance policy that he talked aboutwould go into effect,that he had said it still had to beapproved. THE COCA-COLA BOTTLING COMPANYSo I think that's when she asked again, when theycame back into the office.Anyway, then Mr. Bacon asked us again, he said hehad to have us make this decision, or make this votenow, that he had to answer the union.I pointed out that-that I didn't think it was fair, thatitwas already too late to do anythin, but he insisted.Bacon then called in "Mr. Weinstein" who had beenwaiting in the office to be called and introduced him to theemployees. Marquard testified as to what occurred at theballoting as follows:So they brought in Mr. Weinstein and then ev-erybody left but the four of us and Mr. Weinstein, andhe came in with a ballot box, and some mimeographedballots and asked us if we understood them, when hegave them to us.I asked him if he was a lawyer, and he said no. Andthen I asked-I said, "If we vote, two of us vote for theunion, and two of us vote against the union, would westillbe able to go union, or would it have to be amajority," and I believe he said he couldn't give us anyinformation like that, that all he was there to do was tosupervise the voting.5o he asked us to mark our ballots, and I refused tomark my ballot. I said that I still didn't think it wasright that we should be made to do this, and I foldedmy ballot unmarked and put it in the ballot box, so didCheryl Prine, and we left the office.Q. And what happened after that?A. Flo and Betty came out of the office, and I believeBetty came up to me and told me that she had votedfor it-oh, no. She had voted against it and Flo hadvoted for it, so that we could vote again on Monday,and we left.Bacon confirmed her testimony as to the results of the vot-ing, that of the four ballots two were blank ballots, one wasfor the Union and one against.1.Promise of improved fringe benefitsIt appears from Marquard's credited testimony that Ba-con stated during the meetings of October 24 that Respon-dent had an insurance policy which it was consideringputting into effect and outlined some of the provisions. Ttisnoted that on October 22, when Bacon asked employeeswhy they were interested in union representation,one of thereasons they gave him was the better insurance provisionsafforded under the Union's contract.Repondent's position with respect to the allegation thatitpromised such improved fringe benefits to induce theemployees to abandon the support of the Union may besummarized as follows:That the improved health and wel-fare plan was a subject considered prior to the advent of theUnion and that it was the intent of Respondent to upgradethe coverage of nonunion employees to a point comparableto that afforded its union employees.Respondent argues inits brief that Bacon made no promises to the employees thatwere not,in fact,under discussion prior to the Union'srequest for recognition,that an insurance plan was being"negotiated"prior thereto,and that no promise was madeother than an explanation of an existing company policy. InitsbriefRespondent also noted that of the 12 nonunionemployees who were to benefit from upgrading the insur-ance only 4 were members of the bargaining unit. I notethat it appears from the record that the other ei t employ-ees were either officers of the Company(inclu ing Bacon)or supervisors(with the possible exception of Muselman).595In support of Respondent's contention that improvementof the insurance plan was under consideration or negotia-tion,Respondent called as a witness Robert Steacy,manag-er of the San Jose branch of the Coca-Cola BottlingCompany of California,a corporation unrelated to Respon-dent.Steacy testified that sometime in August 1969 he hadseveral conversations with Bacon "as to Bacon's upgradingof his insurance plan in his plant" (presumably for his non-union employees,since Respondent s union employees wereapparently covered by contracts with Teamsters Locals#278 and 896, neither being the local involved in this pro-ceeding).Bacon also testified to having had such conversa-tions.Other than this testimony Respondent offered noevidence to show that it was considering an insurance planor negotiating with respect thereto.Bacon testiied that it is Respondent's policy to furnish tononunion employees an insuranceplan comparable to thatenjoyed byits "union employees." 1t appears that the con-tract withLocal 278(which represented Respondent's driv-ers) was executed in September or October1968.Counselfor Respondent,in an attempt to explain the delay in ar-ranging for a comparable plan for the nonunion employees,testified that the ultimate benefits under said contract werenot established until late September 1969. However, it ap-pears that the problem which was not settled until Sepptem-ber 1969 was with respect to the allocation of certain fundsheld by the trustees,the amount of contributions havingbeen established in the contract.The Trial Examiner is notconvinced that the Respondent did have an establishedcomparabilitypolicy, not only byreason of the delay inupgrading the nonunion employees'benefits for over a yearafter the Local 278 contract was signed and the amount ofcontributions was thus fixed,but also because of the testi-mony of Frank Belway, Respondent's treasurer and officemanager,that Respondent did not institute an insuranceprogram for nonunion employees until March 1, 1970, andthat as late as January 1970 he was discussing plans with aninsurance agent and was seeking a plan that was competi-tive with that ofLocal856,the CharingParty herein.12In addition,Marquard testified without contradiction,and her testimony is credited, that on October 24 bothBacon and Belway assured the employees that the insuranceolicythey were considering would probablygo into effect'in about 6 to 8 weeks."Also,Marquard testified withoutcontradiction,and her testimony is credited, that shortlyafter October 24 she asked Bacon if she could see the policyhe referred to on October 24.Bacon and Belway testified that at a meeting with theemployees sometime in late summer of 1969 Bacon statedto them that the Company was considering upgrading theinsurance for the office employees.Marquard testified thatshe had no recollection of such a statement being made tothe employees.I am of the opinion that if such a statementwere made,itcould not have been more than a casualstatement,for, in view of Marquard's interest in the insur-ance plan, it does not appear likely she would fail to recalla statement that the Company was considering improvingthe insurance.In any event,Iam convinced that Respondent did nothave an insurance plan under active consideration 13 onOctober 24,as he indicated to his employees,and that Ba-con and Belway led them to believe that a definite plan was12 It appears from the record thatRespondent's bottlers were representedby,Local896 and its driversby Local 27831 am of the opinion that,at the most,Respondent had some vagueintentionsof upgradingthe insurance for its officers,supervisors,and officeemployees sometime in the future 596DECISIONSOF NATIONAL LABORRELATIONS BOARDbeingconsidered and would take effect in 6 to 8 weeks. Itis inferredthat this conduct was intended to induce theemployees to abandon their desire to have the Union repre-sent them. (As noted hereinabove, Respondent was awareof the fact that one of the chief reasons the employees wereinterested in having the Union represent them was theUnion's insuranceplan.) Thus, it is concluded that Bacon'sand Belway's statementson October 24 with respect to animprovedinsuranceplan constituted a promise of benefitdesigned to destroy the Union's majority in violation ofSection 8(a)(1) of the Act.2.The promise of wage increasesMarquard, Bacon and Prine testified as to what Baconsaid on October 24 with respect to wage increases. There isno contradiction in their testimony that Muselman broughtup the matterof wage increases.However, it is apparent thatBacon had planned to make the statements he did, inas-much as he spoke of having reviewed the records of pastwage incresesas a basis for his statements. Marquard andPrine testified that Bacon stated that there had been "auto-matic" raises every 6 months. Bacon testified that he statedit is the practice of the Company to "review" employees'records at 6-month intervals. Both Marquard and Pnnedenied that he said anything about not being able to giveany raises because of the advent of the Union or for fear of"bribing the employees."It is apparent that Respondent did not have a policy ofgrantingautomatic pay raises every 6 months since, if thatwere its policy, both Marquard and Prine would have re-ceived payraises sometimein September. Marquard andPrine would have received pay raises sometime in Septem-ber. I am of the opinion that Bacon's testimony should becredited that he stated that it has been the practice of theCompany in the past toreviewemployees' records to de-termine whether they should receive a raise and that heindicated that office employees had been receiving raisesapproximately every 6 months.14 On the other hand, I creditWeir denial that he made any mention of withholding raisesbecause of the Union.It is my opinion that his mention of the past practice ingrantingraises wasan indirect way of implying that thoseoffice employees who had not received a pay raise for 6months could expect one. (The record reveals that at leasttwo of the employees, Marquard and Prine, had not re-ceived a pay raise for a period inexcessof 6 months.) It wasmade quite clear to the Respondent that the employees wereinterested in the Union because of the possibility of obtain-ing wage increasesthrough union representation. It is con-cluded, in the circumstances, that his statements about apast practice with respect to pay raises constituted a prom-ise of a pay raise calculated to undermine the Union s ma-jority representation in violation of Section 8(a)(1) of theAct.3.Bacon's statement regarding employment elsewhereThere is no dispute in the testimony that in the course ofhismeetingswith the employees on October 24 Bacon toldthem that if they became members of the Union and left hisemployment, they would find it difficult to find other em-141t is noted, however, that in testifying about past practices Bacon re-ferred to the records of three employees and stated that one of them receiveda pay raise at the end of her first 3 months of employment and apparentlythat the other two received pay raises at intervals of approximately 6 monthsItdoes not appear that the record will support a finding that a practiceexisted of review at intervals of 6 monthsployment with a "nonunion office." It is Respondent's osi-tion that this statement was privileged under Section 8(c) ofthe Act 15 as an expression of an opinion. In effect, whatBacon stated to the employees was that other nonunionemployers in the area wouldknow that they were membersof the Union and would violate the Act by discriminatorilyrefusing to hire them because of their union membership.While Section 8(c) of the Act does make the expression ofan opinion lawful, in my judgment it does not extend to anexpression of an irresponsible opinion intended to coerce orrestrain employees from engaging in protected activity bythe threat that it would impair their job opportunities else-where. Bacon stated no objective basis for his opinion, anditwas clearly calculated to coerce his employees and re-strain them from joining the Union. Consequently, it isconcluded that Bacon's opinion does not fall within thecategory of opinions privileged under Section 8(c) and,therefore, was violative of Section 8(a)(1) of the Act. Cf.N L R.B. v. Gissel Packing Co.,395 U.S. 575, (1969).4.The pollRespondent contends that the poll of the employees tak-en on October 24 was lawful under the holding inStruksnesConstruction Co.,165 NLRB 1062, 1063.16 In that case, theBoard set forth certain safeguards with respect to the pollingof employees which, if not observed, would make the poll-ing violative of Section 8(a)(1) of the Act. The first of suchsafeguards is that "the purpose of the poll is to determinethe truth of the union's claim of ma onty." The employerhad, by reason of his unlawful polling of employees onOctober 22, as found heremabove, already determined thatthe Union represented a majority of the employees. It isinferred from the circumstances in this case that the secondpoll on October 24 was not to determine whether theUnion's majority representation existed (which Bacon hadalready determined), but rather to lay a foundation for mak-ing a claim that the Union did not enjoy ma] ority represent-ation (which apparently he believed he might havesucceeded in destroying).More importantly, it is noted that another safeguard withrespect to polling the employees is that "the employer hasnot engaged in unfair labor practices or otherwise createda coercive atmosphere." In this case, immediately precedingthe polling of the employees, Bacon committed three unfairlabor practices found hereinabove: making a promise ofimproved fringe benefits, making a promise of wage increas-es, and telling his employees that they would have difficultyas union members in finding employment elsewhere. Inaddition, the poll was conducted in a "coercive atmos-phere" in that the employees requested that the poll bedelayed until the following Monday (instead of at the endof the day on Friday) and contended that it was "unfair"of hire to insist upon taking the poll at that time. AccordingtoMarquard's uncontradicted and credited testimony, Ba-con replied, "Do you think it was fair for you to join theunion while we were out of town?" The reason that Bacongave for insisting upon a poll immediately was that he hadtomake a reply that day to the Union's letter requestingrecognition because it was the tenth day after the date of the15Sec 8(c) provides as followsThe expressing of any views, argument, or opinion, or thedissemina-tion thereof, whether in written, printed, graphic, or visualform, shallnot constitute or be evidence of an unfair labor practice under any ofthe provisions of this Act, if such expressioncontains no threat ofreprisal or force or promise of benefit16 See fn 6 THE COCA-COLABOTTLING COMPANYUnion's letter. This reason is of little or no merit."It is my opinion that the Respondent believed that as aresult of its aforesaid unfair labor practices committed onthat day, it had succeeded in undermining the Union'smajority representation and that the results of the pollwould afford the Respondent a basis for contending that ithad evidence that the Union's claim of majority representa-tion was unsubstantiated.In the above-describedcircumstances,it isconcludedthat the poll on October 24 did not meet the safeguards setforth in theStruksnescase,supra,and was, therefore, viola-tive of Section 8(a)(1) of the Act.D.Withholding of Wage IncreasesIt is allegedin the complaint that Respondent violatedSection 8(a)(3) and (1) of the Act by the following conduct:Since on or about November 6, 1969, Respondent hasrefused to grant wageincreasesto employees becauseof the pending unfair labor practice charge filed by theUnion.laThe Respondent stipulated "that one of the reasons thatwage increaseswere denied Cheryl Prine and Pam Mar-quard was that the Union's organizationdrive was in pro--ress." It is inferred from the record that the Respondent sdenial waspredicated on the belief that to grant employeeswage increasesat that time would be a violation of Section8(a)(1) of the Act.An employer who grantsa wage increaseduring theunion's organizational campaignor during the pendency ofan electionmay be in a position where he has to justify thewage increase in terms ofestablishing past practice in orderto defend against thecontentionthat the Union's presencepromptedthe wage increase. It was found hereinabove thatRespondent violatedSection 8(a)(1) of the Act by statingthat it was the past practice of Respondent to grant wageincreases at intervalsof approximately 6 months based ona review of employees' records and thus impliedly promiseda wage increaseto the employees who had not received onefor a period of 6 months. This was predicated on the findinggthat the record disclosed that such practice did not exist. Itwould be anomalous to find that the implied promise ofraises atthat time violatedSection 8(a)(1) of the Act for thereason stated and also findthat the denial of raises at thesame timeviolated Section 8(a)(3) and (1) of the Act.I am of the opinion that had Respondent, in the circum-stances,granted wage increasesto Prine and Marquard atthat time, the Respondent would have violated Section8(a)(1) of the Act in thatthe increaseswould reasonablyhave been construedas attemptsto dissipate employees'adherence to the Union. Consequently, it would appearinappropriate to find that Respondents denial of the payraises atthat time would have violated 8(a)(3) and (1) of the17 It appearsfrom the record thatthe Companymade noreply to theUnion that day either verbally or by letter.16At theconclusion of the GeneralCounsel's case,in responseto a motionof Respondent,I ruled that the GeneralCounselhad made outaprima faciecase under this allegationonly withrespect to Marquard since there wasnothing at that point in the recordto show thatthere wasany other employeebesidesMarquard who had hadmore than 6 months of employmentwithoutgetting a raise.However, in view of the stipulationby Respondent withrespectto denyingraises, I will consider the allegation as it was originallystated in the complaintThere does not appear to be any particular reason whythe dateof Novem-ber 6,1969, is alleged.It is noted that there is no specific mentionin any ofthe charges of a refusal to grant wage increases until thecharge filed May20, 1970,inwhich the date November 10, 1%9, is alleged In view of thefindings hereinbelow that the allegation is not sustained,the question of the10(b) period isnot considered597Act, when the Respondent had good reason to believe thatitwould violate the Act by grantingsuch raises.Therefore, it is concluded that the above-quoted allega-tion of the complaint has not beensustained.Cf.DawsonMetal Products, Inc.,183 NLRB No. 25, TXD.E.Respondent's RefusalTo BargainIt is alleged in the complaint that commencing on orabout October 14, 1969,the Union requested Respondentto bargain collectively with it as the representative of theemployees in the above-described appropriate bargainingunit of its office clerical employees.Respondent admits thatsuch request was made on or about October 14,1969. Therecord reveals that by letter dated October 14,which wasreceived by the Respondent, the Union made such request.It is further alleged in the complaint that commencing onor about October 22, 1969,Respondent has refused, andcontinues to refuse,to bargain with the Union as requested.Respondent admits its refusal but denies that it was underany duty to bargain with the Union.It is further alleged inthe complaint that Respondent's aforesaid refusal consti-tutes an unfair labor practice within the meaning of Section8(a)(5) and(1)of the Act. In addition General Counselalleges in his brief that the appropriate remedy herein wouldbe to issue a bargaining order in accordance with the princi-ples enunciatedinN.L.R.B. v. Gissel PackingCo., supra,andcitesTower Enterprises,Inc.,182 NLRB N. 56,as furtherauthority for such an order in this proceeding.As found hereinabove,the Union represented a majorityof the employees in the above-described appropriate bar-gaining unit as of October 14,1969. On or about October21, Respondent's president,Bacon,returned to the city andon October 22 commenced the conduct found hereinaboveviolative of Section 8(axl) of the Act.As stated inTower Enterprises,Inc., supra,(TXD):Respondent,however,had a qualified right to refuse tobargain with the Union until the Union could establishitsmajority in some manner other than its mere asser-tion in a demand letter.This right, however,was not anabsolute one,and could be forfeited should it be estab-lished that following the demand Respondent acted ina manner calculated to undermine the Union's claimedmajority.Thus,we must next consider whetherRespondent's refusal to bargain here tookplace in afully lawful context,or whether in conjunction there-with Respondent engaged in unlawful conduct of anature which resulted in a forfeiture of its right to havethe majority determined by the Board or an independ-ent source. Should the latter be the case it may becomeappropriate to direct a bargaining order.As found hereinabove,on October 22 Respondent violat-ed Section 8(a)(1) of the Act by its unlawful interrogationof employees and through said interrogation ascertainedthat the Union did represent a majorityof them. Then onOctober 24,it further violated Section 8(axl) of the Act bypromising employees improved fringe benefits,by impliedlypromising wage increases,by telling employees that theywould have difficulty in finding employment elsewhere ifthey selected the Union as their collective-bargaining repre-sentative and by conducting an unlawful poll of employees.On October 27 the Respondent filed pa petition for aBoard-conducted election and on the same day a unionrepresentative called to ascertain what Respondent's posi-tion was with respect to the Union's letter of October 14.Respondent indicated that it doubted the Union's majorityrepresentation and wished to have an election conducted by 598DECISIONS OF NATIONALLABOR RELATIONS BOARDthe Board. The question arises whether or not, in light of theaforesaid unlawful conduct of Respondent and the circum-stances in this case, it would be appropriate to issue an orderdirecting the Respondent to bargain with the Union.It is well established that where an employer's unfairlabor practices are relatively inconsequential and do notsubstantially interfere with the free choice of the bargainingrepresentativea cease-and-desist order may be adequate toremedy the unlawful conduct and permit employees a freechoice in a Board-conducted election. Under the doctrinein the Gi;sel case,supra,the bargaining order remedy isappropriate in situations where in fact a union's majoritycan be established by authorization cards and the natureand extensivenessof the employer's unfair labor practicesappears to make subsequent free choice by the employeesproblematical.In the instant case the Respondent learned on October 22not only that the Union did represent a majority of theemployees but also that they were interested in having theUnion represent them because of the better fringe benefitsafforded under its contract and wage increases they be-lieved the Union could obtain for them. On October 24, asfound hereinabove, the Respondent promised them im-proved fringe benefits and impliedly promised wage in-creases.Although notalleged asviolations of the Act,pursuant to Bacon's promises, albeit belatedly, Respondentgave wageincreasesin January 1970 apparently 19o all butone of the then members of the bargaining unit, and, asofMarch 1, 1970, instituted the improved fringe benefitswhich the Union's adherents had sought. Thus, the purposesfor which the employees sought union representation werefulfilledby Respondent. The recorddisclosesthat theRespondent's unlawful conduct in promising increasedfringe benefits on October 24, 1969, destroyed the Union'sthen ma ority representation, since the testimony is creditedthat Ca^ise indicated that if the Respondent furnished theemployees with the insurance (fringe benefits) Respondentpromised, she would have no interest in the Union.In the circumstances, it is concluded that Respondent, byrefusing to recognize the Union which represented a majori-ty of its employees in an appropnate bargaining unit, en-gaged in conduct violative of Section 8(a)(5) and (1) of theAct, and that in order to remedy such conduct, it is deemednecessary to issue not only a cease-and-desist order but alsoan order to bargain, since it is unlikely that a fair electioncould be held.N. L. K B. v. Gissel Packing Co.a; TowerEnterprises, Inc., supra; Dawson Metal Produces, nc., supra;C & G Electric, Inc.,180 NLRB No. 52.IVTHE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate, and sub-stantial relation to trade, traffic, and commerce among theseveral Statesand tend to lead to labor disputes burdeningand obstructing commerce and the free flow thereof.VTHE REMEDYIt having labor practices,itwill be recommended thatRespondent be ordered to cease and desist therefrom andtake certain affirmative action designed to effectuate thepolicies ofthe Act.19 Prine wasnot givenan increaseand voluntarilyleftRespondent's em-ployment shortly thereafterIt having been found that Respondent unlawfully refusedto bargain with the Union as the exclusive representative ofits employees in an appropriate unit, it will be recommend-ed that Respondent be ordered to bargain collectively withthe Union, upon request and, in the event an understandingis reached, embody such understanding in a signed agree-ment.Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent is, and at all times material herein was,engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. The Union is a labor organization within themeaningof Section 2(5) of the Act.3.Respondent has engaged in unfair labor practices with-in the meaning of Section 8(a)(l) of the Act by the followingconduct:(a) On October 22, 1969, unlawfully interrogating its em-ployees with respect to their adherence to the Union.(b) On October 24, 1969, promising employees improvedfringe benefits in order to dissuade them from adhering tothe Union.(c)On October 24, 1969, impliedly promising employeeswage increases to induce them to forego their adherence tothe Union.(d)On October 24, 1969, unlawfully stating to the em-ployees that they would have difficulty finding employmentelsewhere if they became members of the Union.(e) On October 24, 1969, unlawfully polling its employeeswith respect to their desire to have the Union representthem.4. All Respondent's office clerical employees employed atits Burlingame, California location, excluding the confiden-tial secretary,salesmen,guards and supervisors as definedin the Act, constitute a unit appropriate for the purposes ofcollective bargaining within themeaning ofSection 9(b) ofthe Act.5. The Union is, and at alltimes sinceOctober 14, 1969,has been the exclusive representative of the employees in theaforesaid unit for the purposes of collective bargaining withrespect to rates of pay,wages,hours of employment andother terms and conditions of employment.6. By refusing, upon request, to bargain in good faith withtheUnion as the representative of its employees in theabove-described appropriate bargaining unit, Respondenthas engaged in unfair labor practices within the meaning ofSection 8(a)(5) and (1) of the Act.7.The General Counsel has failed to sustain the burdenof proof of the allegation in the complaint that Respondentviolated Section 8(a)(3) and (1) of the Act by refusing togrant wage increases to employees "since on or aboutrefusing-to6, 1969."RECOMMENDED ORDERPursuant to Section 10(c) of the National Labor Rela-tions Act, as amended, and upon the foregoing findings offact and conclusions of law, and the entire record in thisproceeding, it is ordered that the Coca-Cola Bottling Com-pany of San Mateo, its officers,agents, successors, and as-signs, shall:1.Cease and desist from:(a) Unlawfully interrogating its employees with respect totheir adherence to the Union, or any other labororganiza-tion. THE COCA-COLA BOTTLING COMPANY(b) Promising employees improved fringe benefits in or-der to dissuade them from adhering to the Union, or anyother labor organization.(c) Promising employeeswage increasesto induce themto forego their adherence to the Union, or any other labororganization.(d)Unlawfully stating to the employees that they wouldhave difficulty finding employment elsewhere if they be-came membersof the Union or any other labor organiza-tion.(e)Unlawfully polling the employees.(f)Refusing to bargain collectively with the Union as theexclusiverepresentative of employees in the appropriateunitdescribed above.In any like or related manner interfering with therights of employees guaranteed them in Section 7 of the Act.2. Take the following affirmative action which I find willeffectuatethe policies of the Act:(a)Upon request, bargain collectively with the Union asthe exclusive representative of the employees in the above-described appropriate unit, and embody in a signed agree-ment any understanding reached.(b) Post at itsBurlingame,California, place of businesscopies of the attached notice marked "Appendix."20 Copiesof said notice to be furnished by the Regional Director forRegion 20, shall, after being duly signed by an authorizedrepresentative of Respondent, be posted by Respondentimmediately upon receipt thereof, and maintained by it fora period of at least 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted Reasonable steps shall betaken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c) Notify the Regional Director or Region 20, in writing,within 20 days from the date of receipt of this Recommend-ed Order, what steps Respondent has taken to comply here-with 2'The allegation in the complaint that Respondent violatedSection 8(a)(3) and (1) of the Act by refusing to grant itsemployees wage increases since November 6, 1969, shouldbe, and is hereby, dismissed.20 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions,recommendations,and Recommended Order herein shall, asprovided in Sec 102 48 of the Rules and Regulations,be adopted by theBoard and become its findings,conclusions,and order,and all objectionsthereto shall be deemed waived for all purposes In the event that the Board'sOrder is enforced by a judgment of a United States Court of Appeals, thewords in the notice reading"Posted by Order of the National Labor Rela-tions Board"shall be changed to read "Posted pursuant to a judgment of theUnited States Court of Appeals Enforcing an Order of the National LaborRelations Board."21 In the event that this Recommended Order be adopted by the Board,paragraph 2(c) thereof shall be modified to read "Notify said RegionalDirector,in writing,within10 daysfrom the date of this Order,what stepsthe Respondent has taken tocomplytherewith "APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates Government599WE WILL NOT unlawfully interrogate our employeeswith respect to their adherence to Music, Amusement& Vending Machine Operators Division, Local No.856, International Brotherhood of Teamsters, Chauf-eurs,Warehousemen and Helpers of America, or anyother labor organization.WE WILL NOT promise employees improved fringebenefits in order to dissuade them from adhering tosaid Union, or any other labor organization.WE WILL NOT promise employees wage increases toinduce them to forego their adherence to said Union,or any other labor organization.WE WILL NOT unlawfully state to our employees thatthey would have difficulty finding employment else-where if they became members of said Union, or anyother labor organization.WE WILL NOT unlawfully poll our employees as to theirdesire to have said Union, or any other labor organiza-tion, represent them.WE WILL NOT refuse to bargain collectively with saidUnion as the exclusive representative of our employeesin the appropriate unit described as follows: All officeclerical employees employed at our Burlingame, Cali-fornia, location excluding the confidential secretary,salesmen, guards and supervisors as defined in the Act.WE WILL NOT in any like or related manner interferewith the rights of employees guaranteed them in Sec-tion 7 of the Act.WE WILL, upon request, bargain collectively with saidUnion as the exclusive representative of our employeesin the above-described appropriate unit, and embodyin a signed agreement any understanding reached.THE COCA-COLA BOTTLING COMPANYOF SAN MATEODatedBy(Employer)(Representative(Title)This isan official notice and must notbe defaced byanyone.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or coveredby anyother material.Any questionsconcerning this notice or compliance withitsprovisions may be directed to the Board'sOffice, 450Golden Gate Avenue,Box 36047, San Francisco,California94102,Telephone556-0335.